 4:17-cr-03038-JMG-CRZ Doc # 175 Filed: 12/07/18 Page 1 of 1 - Page ID # 915



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,            WITNESS LIST

      vs.                                 Case No.    4:17CR3038
                                          Deputy:     Kathy Miller
MICHAEL WAYNE PARSONS,                    Reporter:   Lisa Grimminger
                                          Date:       December 07, 2018
                    Defendant.

FOR PLAINTIFF:
 Name                                   Date
 Monte Czaplewski                       12/07/2018




FOR DEFENDANT:
 Name                                   Date
